

Exhibit 10.3


FIRST AMENDMENT TO TERM LOAN AGREEMENT


This First Amendment to Term Loan Agreement (this “Amendment”) is made as of May
4, 2020, among RETAIL PROPERTIES OF AMERICA, INC., a corporation organized under
the laws of the State of Maryland (the “Borrower”), KEYBANK NATIONAL
ASSOCIATION, a national banking association, as administrative agent (the
“Administrative Agent”) and each of the Lenders (as defined in the Loan
Agreement referenced in the recitals below) party hereto.
W I T N E S S E T H:
WHEREAS, Borrower, Administrative Agent and the Lenders have entered into a
certain Term Loan Agreement dated as of July 17, 2019 (as may be amended,
restated, supplemented or otherwise modified from time to time, collectively,
the “Loan Agreement”) wherein the Lenders agreed to provide term loans to
Borrower in the aggregate initial principal amount of $270,000,000, evidenced by
those certain Notes (as defined in the Loan Agreement, collectively, the “Note”)
made by Borrower in favor of each Lender; and
WHEREAS, Borrower, Administrative Agent and the Lenders have agreed to amend the
Loan Agreement as set forth herein;
NOW, THEREFORE, the parties hereto agree as follows:
1.Defined Terms; References. Unless otherwise specifically defined herein, each
term used herein that is defined in the Loan Agreement has the meaning assigned
to such term in the Loan Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Amendment” and each other similar reference contained in the Loan
Agreement and other Loan Documents shall, after this Amendment becomes
effective, refer to the Loan Agreement as amended hereby.
2.    Amendment to Loan Agreement. Article I of the Loan Agreement is hereby
amended to delete the defined term “Unencumbered Interest Coverage Ratio”, and
to insert the following definition in place thereof:
“Unencumbered Interest Coverage Ratio” means, as of any date, the aggregate
Unencumbered Pool Property NOI as of such date divided by the Unsecured Interest
Expense for the most recent four (4) fiscal quarters for which financial results
have been reported.” 
3.    Conditions Precedent. This Amendment shall not be effective until each of
the following conditions precedent has been fulfilled:
(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    counterparts of this Amendment executed by the Administrative Agent, the
Borrower and the Required Lenders;




--------------------------------------------------------------------------------




(ii)    a Compliance Certificate dated as of the date hereof for the Borrower’s
fiscal quarter ending March 31, 2020, signed by the chief executive officer,
chief financial officer or treasurer of the Borrower;
(iii)    a certificate signed by an officer of the Borrower, setting forth in
reasonable detail the calculation of the Unencumbered Pool Value as of the date
hereof;
(iv)    a certificate, signed by an officer of the Borrower, stating that on the
date hereof and after giving effect to the transactions contemplated by the
Amendment (i) no Default or Unmatured Default has occurred and is continuing and
(ii) all representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties were true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Agreement or the other Loan Documents, provided that
such certificate is in fact true and correct;
(v)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including, without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;
(vi)    all information requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act; and
(vii)    such other documents, instruments and agreements as the Administrative
Agent may reasonably request.
(b)
In the good faith and reasonable judgment of the Administrative Agent:

(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower most recently delivered to
the Administrative Agent and the Lenders prior to the date hereof that has had
or could reasonably be expected to result in a Material Adverse Effect;
(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially


2

--------------------------------------------------------------------------------




burdensome conditions on, or otherwise materially and adversely affect, the
ability of the Borrower to fulfill its obligations under this Amendment and the
Loan Documents to which it is a party; and
(iii)    the Borrower shall have received all approvals, consents and waivers,
and shall have made or given all necessary filings and notices as shall be
required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (A) any
applicable law or (B) any material agreement, document or instrument to which
the Borrower is a party or by which it or its respective properties is bound.
4.    Representations and Warranties, Etc.
(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Loan Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Loan Agreement, as amended by this Amendment,
is a legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.
(b)    Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Loan Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under (1) the organizational documents of the Borrower or any other Loan
Party, or (2) any indenture, agreement or other instrument to which the Borrower
or any other Loan Party is a party or by which it or any of its respective
properties may be bound, but only if and in the event that the violation of such
indenture, agreement or other instrument could reasonably be expected to have a
Material Adverse Effect; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any other Loan Party, other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders.
(c)    No Default. No Default or Unmatured Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.
5.    Reaffirmation of Representations by Borrower. The Borrower hereby
reaffirms that the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) on and as of the
date hereof with


3

--------------------------------------------------------------------------------




the same force and effect as if made on and as of the date hereof except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances not prohibited under the Loan Agreement or
the other Loan Documents
6.    Certain References. Each reference to the Loan Agreement in any of the
Loan Documents shall be deemed to be a reference to the Loan Agreement as
amended by this Amendment. This Amendment shall constitute a Loan Document.
7.    Fees and Expenses. The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees) incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith. The
Borrower shall pay to the Administrative Agent in immediately available funds,
for the benefit of each Lender that has delivered an executed signature page to
this Amendment on or prior to 5:00 p.m. New York time on the date hereof (each a
“Signing Lender”), a fee in an amount equal to $5,000 for each such Signing
Lender, which such fee shall be fully earned and payable on the date hereof and
non-refundable for any reason; provided no Signing Lender shall receive more
than one Signing Fee in respect of amendments similar to those set forth herein
delivered in respect of the Borrower’s other senior credit facilities.
8.    Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
9.    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
10.    Effect. Except as expressly herein amended, the terms and conditions of
the Loan Agreement and the other Loan Documents remain in full force and effect.
The amendments contained herein shall be deemed to have prospective application
only from the date as of which this Amendment is dated, unless otherwise
specifically stated herein.
11.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Signatures hereto
delivered by facsimile transmission, emailed .pdf file or other similar forms of
electronic transmission, and by any generally accepted electronic, remote
signature format, shall be deemed original signatures, which hereby may be
relied upon by all parties and shall be binding on the respect signor.
[SIGNATURES ON FOLLOWING PAGES]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
 
BORROWER:
 
 
 
 
 
 
RETAIL PROPERTIES OF AMERICA, INC.
 
 
 
 
 
 
By:
/s/ JULIE M. SWINEHART
 
 
Name:
Julie M. Swinehart
 
 
Title:
Executive Vice President, Chief
 
 
 
Financial Officer and Treasurer
 





Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------




 
ADMINISTRATIVE AGENT AND LENDERS:
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION, as
 
 
Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ KRISTIN CENTRACCHIO
 
 
 
Print Name: Kristin Centracchio
 
 
 
Title: Vice President
 





Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ LAURA AUWERDA
 
 
 
Print Name: Laura Auwerda
 
 
 
Title: EVP - Regional Manager
 





Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------




 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ RORY DESMOND
 
 
 
Print Name: Rory Desmond
 
 
 
Title: Vice President
 





Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------




 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ WILLIAM CHALMERS
 
 
 
Print Name: William Chalmers
 
 
 
Title: Assistant Vice President
 





Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------




 
TRUIST BANK, f/k/a Branch Banking and
 
 
Trust Company, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ KAREN CADIENTE
 
 
 
Print Name: Karen Cadiente
 
 
 
Title: Assistant Vice President
 







Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ SCOTT S. SOLIS
 
 
 
Print Name: Scott S. Solis
 
 
 
Title: Managing Director
 









Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ DONALD J. PAFFORD
 
 
 
Name: Donald J. Pafford
 
 
 
Title: Senior Vice President
 









Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ HELEN CHAN
 
 
 
Print Name: Helen Chan
 
 
 
Title: Vice President
 





Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------




 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ AJIT GOSWAMI
 
 
 
Print Name: Ajit Goswami
 
 
 
Title: Managing Director & Industry Head





Signature Page to First Amendment to Term Loan Agreement

